AO 2458 (Rev 09/19)   Judgment in a Criminal Case          (form modified within District on Sept. 30, 2019)
                      Sheet I



                                             UNITED STATES DISTRICT COURT
                                                               Southern District of New York
                                                                                    )
               UNITED STATES OF AMERICA                                             )        JUDGMENT IN A CRIMINAL CASE
                                  v.                                                )
                            Mory Kaba
                                                                                    )
                                                                                             Case Number: 1:19 CR 633-01 (CM)
                                                                                    )
                                                                                    )        USM Number: 86931-054
                                                                                    )
                                                                                    )         Anthony S. Barkow, Tali R. Leinwand & Logan J. Gowdy
                                                                                    )        Defendant's Attorney                                   --
THE DEFENDANT:
~ pleaded guilty to count(s)           1&2
                                    __;___.:_:____:::_   ________________________________
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found    guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                                   Offense Ended
21 USC846,841 (b)(1 )(B)         Conspiracy to Dist. & Possess with Intent to Dist. Crack                            6/30/2019             1
21 USC841 (b )(1 )(B)            Distributing and Possessing with Intent to Distribute Crack                         5/23/2019             2



       The defendant is sentenced as provided in pages 2 through                    _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)    _if_a_n~y_o~p_e_n_ _ _ _ _ _ _ _                D   is      Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                    12/17/2019



                                                                                                                         111·-:,,
                                                                                   Signature of Judge



                                                                                                          Colleen McMahon, Chief Judge
                                                                                   Name and Title of Judge


                                                                                                                    12/17/2019
                                                                                    Date
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment - Page -=2- of   7
DEFENDANT: Mory Kaba
CASE NUMBER: 1:19 CR 633-01 (CM)

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
                                      SEVENTY -TWO (72) MONTHS.
               (Defendant is sentenced to concurrent terms of 72 months' imprisonment on Counts 1 & 2.)




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends that defendant be incarcerated in the New York City metropolitan area to facilitate family
         visitation.




      li'l   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at    _ _ _ _ _ _ _ _ _ D a.m.                  D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                      to

 at                                                 , with a certified copy of this judgment.
      ---------------


                                                                                                   UNITED ST ATES MARSHAL



                                                                           By-------~-------~~-----
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                        Judgment-Page      3          ?__
                                                                                                                                 of ___
DEFENDANT: Mory Kaba
CASE NUMBER: 1:19 CR 633-01 (CM)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                         FIVE (5) YEARS.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     Ill' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                 4 _ _ or _ _~7 - - -
                                                                                               Judgment-Page _ _ _
DEFENDANT: Mory Kaba
CASE NUMBER: 1:19 CR 633-01 (CM)

                                       STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.                                                                                                        ·
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified'by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                         Judgment-Page ___5__ of       7
DEFENDANT: Mory Kaba
CASE NUMBER: 1:19 CR 633-01 (CM)

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised in the district of residence. In addition to the standard conditions
 that apply:
 The defendant shall submit his person, residence, office or vehicle, to a search conducted by a United States Probation
 Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
 violation of a condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall warn
 other with whom he resides that the premises may be subject to searches pursuant to this condition.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment- Page   -~6~_ of           7
DEFENDANT: Mory Kaba
CASE NUMBER: 1:19 CR 633-01 (CM)
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                         AV AA Assessment*            JVT A Assessment**
 TOTALS           $    200.00               $                          $                        $                            $



 D The detennination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned P,ayment, unless specified otherwise in
      the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all non federal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***                   Restitution Ordered         Priority or Percentage




 TOTALS                               $                           0.00             $ - - - - - - - -0.00
                                                                                                     --


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine        D restitution.
        D   the interest requirement for the         D    fine     D       restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                             Judgment - Page   -~7-   of
 DEFENDANT: Mory Kaba
 CASE NUMBER: 1:19 CR 633-01 (CM)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D Lump sum payment of$                                     due immediately, balance due

            D     not later than                                      , or
            •     in accordance with     •    C,        D D,      D E,or        D F below; or
 B     D Payment to begin immediately (may be combined with                   • c,     D D, or     D F below); or
 C     D Payment in equal                 ___ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence ___            (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _____ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ over a period of
                            (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     •    Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     Ill Special instructions regarding the payment of criminal monetary penalties:
             Defendant must pay a $200 special assessment to the Clerk of the Court, which is due immediately; however, if
             defendant does not have the money to pay in full, it will be deducted from any wages he earns in prison, consistent
             with BOP regulations at 28 C.F.R. '545.11.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                  Joint and Several                Corresponding Payee,
       (including defendant number)                            Total Amount                   Amount                          if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       The defendant shall forfeit $19,470 to the U.S. (See Forfeiture Order signed December 17, 2019).


 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution princi_pal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (o) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
